DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied.
NEW REJECTIONS: NECESSITATED BY AMENDMENT 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 20180057695).

Re claim 1, Uchida teaches a silicon resin (A) ([32]), metal compound of titanium oxide (C) (corresponding to claimed (B), [90-97]), and aromatic hydrocarbon based solvent such as toluene and xylene (corresponding to Applicant’s claimed (C) ([70, 106]).  Uchida also discloses the amount of solvent as claimed (paragraphs 0106-0107).  
Regarding (I) content of silicone resin (A)
Uchida doesn’t teach the exact range of A of is 90-99.9% total A and B.  Uchida discloses the ratio of metal compound of titanium dioxide (C) to the silicone resin (A) C/A is 0.1-6 ([104]). However, based on this ratio, the amount of silicone resin (A) based on the total solid mass of silicone resin and metal compound is approximately C/A ratio giving a range of 14%-91% (1/7 – 1/1.1)  - at the upper end of the range is 91% A {which equates to the range of when 1 (A) /1.1 (total: 1 (A)+0.1 (C)) = 91% (A) }.  Because paragraph 0104 of Uchida does disclose the ratio C/A between the metal compound (C) (corresponding to claimed (B)) to the organopolysiloxane (A) (corresponding to claimed (A)) is 0.1-6, there is overlap at the upper end of the claimed range of 90%-99.9% and 91% falls within that range resulting in improved corrosion resistance.
Therefore, it would have been obvious to one of ordinary skill in the art to have selected ratio of metal compound of titanium dioxide to the silicone resin and amount of silicone resin A of 90% to 99.9% from the overlapping portion of the range at the upper endpoint of 91% taught by Uchida because overlapping ranges have been held to be prima facie obviousness as set forth above and for improved corrosion resistance. See MPEP 2144.05.
Regarding (II) content of mass of metal compound (B) to mass of silicone resin (A)
As set forth above, Uchida teaches a compound B mass (Bm) and compound A mass (Am) range of 0.1-6 ratio [104], which while not exact, overlaps and is a ratio (Bm/Am) range of 1-111 {which equates to 0.001*1000=1 to 0.111*1000=111}. See again [97, 104].
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected 0.1-6 ratio range from the overlapping portion of the range 1-111 taught by the reference because overlapping ranges have been held to establish prima facie obviousness and for adhesion. MPEP 2144.05.
Re claim 2, Uchida teaches mass silicone (Am) and epoxy silane group (Dm).  [40-41, 85-86].  Uchida doesn’t teach the exact ratio of Dm/Am of 0.005 to 0.251.   However, Uchida teaches the use of a coated aluminum particle (B) which is used in a ratio to component silicone resin (A) of 0.02 to 1.11 ([87]). Uchida discloses that the aluminum particle is coated with 0.1-20% organosilane including epoxy silane ([85-86]).  Therefore, it is calculated that there is a ratio of organosilane, i.e. silane coupling agent (Dm), to silicone resin (Am) in Uchida of 0.00002-0.22 (0.001*0.02 – 0.20*1.1).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected ratio of silane coupling agent to silicone resin from the overlapping portion of the range taught by Uchida because overlapping ranges have been held to be prima facie obviousness as set forth above.  See MPEP 2144.05.  
 
Response to Arguments
Applicant's arguments filed 07/25/22 have been fully considered but they are not persuasive. 
Applicant argues an amendment in claim 2 that recites a ratio of DM/AM (the examiner takes this to mean BM/AM) to address the indefiniteness of and/or; however, the amendment as written removes the 112 rejection.
Applicant argues the 103 rejection, in that Uchida doesn’t disclose the same reasons as applicant as in the examples.  Applicant argues that Uchida does not disclose that the surface treatment can achieve excellent insulation properties after heating and antifouling properties.  It is of note the rejection is not an anticipation rejection as argued but an obviousness one.
However, Uchida discloses a composition, i.e. surface treatment agent, as presently claimed. In response to applicant’s argument that Uchida does not disclose insulation and antifouling properties, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, given that Uchida discloses composition with components as claimed in amounts that overlap that claimed, it is clear that the composition of Uchida would have the same properties as claimed including insulation and antifouling properties absent evidence to the contrary. 
Applicant argues unexpected results, alleging that Uchida discloses values that overlap those claimed, Uchida also discloses values that don’t overlap those claimed and that they have data in their specification to establish unexpected results. Data is a good way to overcome a reference when there is overlapping ranges – to establish that applicant’s range provides unexpected or surprising results by comparing data with amounts inside applicant’s range with amounts outside applicant’s range. 
However, Applicant points to data in the specification however, it is not convincing.  Applicant argues that Uchida discloses ratio of titanium dioxide to silicone resin that includes amounts that are shown in Comparative Example 1 of the data in the specification to produce inferior insulation and antifouling properties. Applicant points to data in the specification to support their position.  However, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims. Specifically, the data uses three specific silicone resins (see Table 2 of the specification), two specific compounds having a metal element (see Table 3 of the specification), and two specific aromatic hydrocarbon solvent (see Table 4 of the present specification), while the present claims require any silicone resin, any compound having a metal element Ti, Pt, Rh, or Pa, and any aromatic hydrocarbon solvent.  As set forth in MPEP 716.02(d), unexpected results must be commensurate in scope with the claimed invention.
Applicant argues that the examples of Uchida show that the best effect is obtained with a ratio of titanium dioxide to silicone resin outside the range claimed.   However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). The fact remains that a fair reading of Uchida as whole discloses ratio of titanium dioxide to silicone resin of 0.1-6 which overlaps the range presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant argues that the amount of silicone resin disclosed by Uchida barely overlaps that presently claimed and that there is no embodiment in Uchida that meets both the claimed amount of silicone resin and the claimed ratio.  However, the fact remains that even though the overlap is only at point, the amount of silicone resin disclosed by Uchida overlaps that claimed. Additionally, it is agreed that there are no embodiments in Uchida that disclose both the amount of silicone resin and ratio as claimed which is why the rejection was made under 35 USC 103 and not 35 USC 102.

 
 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMRA L. DICUS/Primary Examiner, Art Unit 1787